DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on January 17, 2020. It is noted, however, that applicant has not filed a certified copy of the JP 2020-005851 application as required by 37 CFR 1.55.
Election/Restrictions
Applicant’s election without traverse of claims 1-16 in the reply filed on March 4, 2022 is acknowledged.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Semiconductor Storage Device With Contact Melting Prevention

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-11, and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishihara (US 2018/0277477).
Claim 1, Ishihara discloses (see annotated Fig. 1A below) a semiconductor storage device, comprising: 		a memory cell array (MCA) including a stacked body (WL/insulating film not shown, Para [0018]) having a plurality of insulating layers (interlayer insulating film not shown, para [0018], hereinafter “ins”) and a plurality of conductive layers (WL, word lines, Para [0018]) are alternately stacked (WL alternately stacked with ins), the memory cell array (MCA) including a cell area (right half of memory) that includes a plurality of memory cells (right half of memory has plurality of memory cells MCs, Para [0019]) and a contact area (contact) provided adjacent the cell area (contact is adjacent MCR); 	a circuit (DC, circuit, Para [0016]) provided below the memory cell array (DC is below MCA); 	a source layer (30, semiconductor layer part of source line, Para [0017]) provided between the memory cell array and the circuit (30 is between MCA and DC); 	a first contact (D0, wire, Para [0016]) provided in the contact area (D0 is in contact), and coupled to the circuit by extending along a stacking direction of the stacked body (D0 is coupled to portions of DC by extending vertically); 	a second contact (CP4/CP5, contact plugs, Para [0024]) provided over the cell area and the contact area (CP4/CP5 are over right half of memory and contact), and coupled to the source layer by extending along the stacking direction (CP4/CP5 are coupled to 30 by extending vertically); 	a first wiring (D1, wire, Para [0016]) extending in a direction intersecting an extending direction of the second contact in the contact area (D1 extends horizontally in contact); 	a second wiring (M1, wires, Para [0018])) provided above the second contact (M1 is above CP4/CP5), extending along the second contact in the contact area (M1 extends along CP5 in contact), and connected to the first wiring (M1 is connected to D1 through GL/WL/CP1/D2); and 	a plurality of third contacts (GL, gate wiring line, Para [0018]) provided between the second wiring and the second contact (GL is between M1 and CP4/CP5).

    PNG
    media_image1.png
    874
    896
    media_image1.png
    Greyscale
	Claim 2, Ishihara discloses (see annotated Fig. 1A above) the semiconductor storage device according to claim 1, further comprising:	a plurality of fourth contacts (D2, wire, Para [0022]) provided in an intersecting area of the first wiring and the second contact (D2 is in an intersection area of D1 and CP4), and connecting the first wiring and the second contact (D2 connects D1 and CP4).	Claim 5, Ishihara discloses (see annotated Fig. 1A above) the semiconductor storage device according to claim 1, wherein CP4/CP5  extend through WL/ins over right half of  memory and contact), and includes an insulating film (CP4/CP5 has outside insulating film 50 similar to V1 which is labeled in Fig. 1B, Para [0026], hereinafter “film”)  and a conductor (CP4/CP5 labeled element is conductor to function as plug, hereinafter “con”), the insulating film surrounding the conductor (film surrounds con).	Claim 6, Ishihara discloses (see annotated Fig. 1A above) the semiconductor storage device according to claim 1, 	wherein the first wiring (D1) and another first wiring (M2, wires, Para [0018])  are each provided along a boundary between (D1 and M2 are provided between present along a virtual vertical boundary between left half of memory and right half of memory) the cell area (right half of memory) and an adjacent cell area (left half of memory), which is on one of opposite sides of the contact area (left half of memory is next to left contact and right half of memory is next to right contact), and the two first wirings are commonly connected to the second wiring provided in the contact area (D1 and M2 are connected to M1 in contact through GL/CP2/WL/CP1/D2).	Claim 7, Ishihara discloses (see annotated Fig. 1A above) the semiconductor storage device according to claim 1, wherein the second wiring (M1) connects the first wiring (D1) and another first wiring (M2, wires, Para [0018]) that are provided on opposite sides of the contact area, respectively (M1 is on top side of CP4/CP5 and D1 is on bottom side of CP4/CP5).	Claim 8, Ishihara discloses (see annotated Fig. 1A above) the semiconductor storage device according to claim 1, wherein 	the second wiring (M2) is provided in the cell area on a first side of the contact area and another cell area on a second side of the contact area (M2 is provided on left and right contact on different sides of right half of memory).	Claim 9, Ishihara discloses (see annotated Fig. 1A above) the semiconductor storage device DC) includes a complementary metal oxide semiconductor circuit (DC comprises transistors Tr which are shown as CMOS, Para [0016]) that is configured to control the memory cell array (control gates of memory cells driven by driving circuit DC, Para [0003]).	Claim 10, Ishihara discloses (see annotated Fig. 1A below) a semiconductor storage device, comprising:
a memory cell array  (MCA), having a stacked body (WL/insulating film not shown, Para [0018], hereinafter “stack”), that includes a cell area (right half of memory)  and a contact area (contact) provided adjacent the cell area (contact is adjacent right half of memory);
a circuit (DC, circuit, Para [0016])  provided below the memory cell array (DC is below MCA);
a source layer (30, semiconductor layer part of source line, Para [0017])  provided between the memory cell array and the circuit (30 is between MCA and DC);
a first contact (D0, wire, Para [0016])  provided in the contact area (D0 is in contact), and coupled to the circuit by extending along a stacking direction of the stacked body (D0 is coupled to portions of DC by extending vertically of the stacking direction of stack);
a second contact (CP4/CP5, contact plugs, Para [0024]) provided over the cell area and the contact area (CP4/CP5 are over right half of memory and contact), and coupled to the source layer by extending along the stacking direction (CP4/CP5 are coupled to 30 by extending vertically); 	a first wiring (D1, wire, Para [0016]) extending in a direction intersecting an extending direction of the second contact in the contact area (D1 extends horizontally in contact);
a second wiring (M1, wires, Para [0018])) provided above the second contact (M1 is above CP4/CP5), extending along the second contact in the contact area (M1 extends along CP5 in contact), and connected to the first wiring (M1 is connected to D1 through GL/WL/CP1/D2).


    PNG
    media_image1.png
    874
    896
    media_image1.png
    Greyscale
	Claim 11, Ishihara discloses (see annotated Fig. 1A above) the semiconductor storage device according to claim 10, further comprising:	a plurality of third contacts (GL, gate wiring line, Para [0018]) provided between the second wiring and the second contact (GL is between M1 and CP4/CP5).	Claim 14, Ishihara discloses (see annotated Fig. 1A above) the semiconductor storage device according to claim 10, 	wherein the first wiring (D1) and another first wiring (M2, wires, Para [0018])  are each provided D1 and M2 are provided between present along a virtual vertical boundary between left half of memory and right half of memory) the cell area (right half of memory) and an adjacent cell area (left half of memory), which is on one of opposite sides of the contact area (left half of memory is next to left contact and right half of memory is next to right contact), and the two first wirings are commonly connected to the second wiring provided in the contact area (D1 and M2 are connected to M1 in contact through GL/CP2/WL/CP1/D2).	Claim 15, Ishihara discloses (see annotated Fig. 1A above) the semiconductor storage device according to claim 10, wherein 	the second wiring (M1) connects the first wiring (D1) and another first wiring (M2, wires, Para [0018]) that are provided on opposite sides of the contact area, respectively (M1 is on top side of CP4/CP5 and D1 is on bottom side of CP4/CP5).	Claim 16, Ishihara discloses (see annotated Fig. 1A above) the semiconductor storage device according to claim 10, wherein 	the second wiring (M2) is provided in the cell area on a first side of the contact area and another cell area on a second side of the contact area (M2 is provided on left and right contact on different sides of right half of memory).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishihara (US 2018/0277477).Claim 3, Ishihara discloses (Fig. 1A) the semiconductor storage device according to claim 1.	Ishihara does not explicitly disclose the first and second wirings are provided in a same layer.	However, another embodiment of Ishihara discloses (Fig. 2) first (D1, wire, Para [0016])  and second wirings (M1, wires, Para [0018]) are provided in (D1 and M1 provided in insulating) a same layer (under broadest reasonable interpretation (BRI) interlayer insulating layers of IL2/23/25/15/IL1, may be considered a same layer, hereinafter “insulating”, Para [0031] –[0033]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date that the wirings were provided in an insulating layer as it provides isolation between conductive layers.	Claim 4, Ishihara discloses (Fig. 1A) the semiconductor storage device according to claim 1, a plurality of bit lines (BL, bit lines, Para [0018]) provided in the cell area (BL are in right half of memory).	Ishihara does not explicitly disclose wherein the first wiring, the second wiring, and the plurality of bit lines are provided in a same layer.	However, another embodiment of Ishihara discloses (Fig. 2) first (D1, wire, Para [0016])  and second wirings (M1, wires, Para [0018]) and plurality of bit lines (BL, bit lines, Para [0018}) are provided in (D1 and M1 provided in insulating) a same layer (under broadest reasonable interpretation (BRI) interlayer insulating layers of IL2/23/25/15/IL1, may be considered a same layer, hereinafter “insulating”, Para [0031] –[0033]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date that the wirings were provided in an insulating layer as it provides isolation between conductive layers.
	Claim 12, Ishihara discloses (Fig. 1A) the semiconductor storage device according to claim 10.	Ishihara does not explicitly disclose the first and second wirings are provided in a same layer.	However, another embodiment of Ishihara discloses (Fig. 2) first (D1, wire, Para [0016])  and M1, wires, Para [0018]) are provided in (D1 and M1 provided in insulating) a same layer (under broadest reasonable interpretation (BRI) interlayer insulating layers of IL2/23/25/15/IL1, may be considered a same layer, hereinafter “insulating”, Para [0031] –[0033]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date that the wirings were provided in an insulating layer as it provides isolation between conductive layers.	Claim 13, Ishihara discloses (Fig. 1A) the semiconductor storage device according to claim 10, a plurality of bit lines (BL, bit lines, Para [0018]) provided in the cell area (BL are in right half of memory).	Ishihara does not explicitly disclose wherein the first wiring, the second wiring, and the plurality of bit lines are provided in a same layer.	However, another embodiment of Ishihara discloses (Fig. 2) first (D1, wire, Para [0016])  and second wirings (M1, wires, Para [0018]) and plurality of bit lines (BL, bit lines, Para [0018}) are provided in (D1 and M1 provided in insulating) a same layer (under broadest reasonable interpretation (BRI) interlayer insulating layers of IL2/23/25/15/IL1, may be considered a same layer, hereinafter “insulating”, Para [0031] –[0033]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date that the wirings were provided in an insulating layer as it provides isolation between conductive layers.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227. The examiner can normally be reached Monday-Friday 10am - 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.G.R/Examiner, Art Unit 2819                                                                                                                                                                                                        
/STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819